The judgment of the Supreme Court was entered,
Per Curiam.
_ _ . Thi's was an application in the court below for a tavern license. The Act of Assembly gives no appeal in such a case. .'The grant o’r- refusal’ of a license is entirely within the discretion of the court. On the face of the record, we see no evidence-of the’abuse of the discretion. What testimony may have been before the court, does not appear, and we are certainly not to presume that the refusal of the license was arbitrary and without some good reason.
Order approved.